Citation Nr: 0118823	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  98-06 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently assigned a 30 percent disabling based 
on residuals of patellar tendon repair, and a separate 
10 percent rating based on arthritis with limitation of 
motion.


REPRESENTATION

Appellant represented by:	George V. Lawler, Jr., Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to July 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Hartford, Connecticut, Department 
of Veteran's Affairs (VA) Regional Office (RO), which denied 
an evaluation in excess of 30 percent for the veteran's right 
knee disability, characterized as strain with residuals of 
patellar tendon repair.  By rating decision dated in February 
1999, the RO assigned a separate 10 percent evaluation for 
the right knee disability based on arthritis with some 
demonstrated limitation of flexion.  Thereafter, the veteran 
continued his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

The Board notes that the veteran was scheduled for a hearing 
before the Board at the RO in March 2001; however, he failed 
to report to the hearing.  See 38 C.F.R. §§ 20.702, 20.704 
(2000).


REMAND

The veteran contends that his service-connected right knee 
disability is more disabling than reflected in his current 
rating assignment.  The medical evidence of record contains 
many references to increasing problems with swelling, 
weakness and pain in the veteran's right knee.  For example, 
a September 1997 VA examination report notes the veteran's 
complaints of a severe worsening in right knee pain, with an 
inability to move or stand on the knee.  A February 1998 VA 
examination report notes the veteran's complaints of severe 
pain, swelling and difficulty in moving the knee.  The 
veteran stated he was unable to lift heavy objects and 
reported his right knee gave out on him.  He reported that he 
wore an elastic brace and used a cane.  Furthermore, during a 
June 1998 personal hearing, the veteran testified that his 
private physician had recently prescribed a solid brace for 
his right knee.  He also testified that the brace and a cane 
prevented him from falling when his knee gave way.  The 
veteran also testified that he was unable to kneel, lift 
heavy objects, or stand for long periods of time.  The 
evidence of record notes that the veteran was prescribed a 
wheelchair in March 1999.

The veteran's arguments imply that he experiences 
difficulties beyond those described by the available record, 
particularly after using the affected joint or musculature.  
In such instances, the provisions of 38 C.F.R. § 4.40 (2000) 
require that examinations be conducted that adequately 
portray not only the identifiable anatomical damage, but the 
functional loss experienced by the veteran.  More 
specifically, in the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Appeals for Veterans 
Claims (Court) specifically pointed out that an examination 
of musculoskeletal disability done for rating purposes must 
include consideration of all factors identified in 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2000).  Id.

In reviewing the most recent September 1997 and February 1998 
VA examination reports, it appears that the extent of 
functional disability due to pain is not adequately portrayed 
in accordance with the directives of the Court in DeLuca.  In 
this regard it is noted that 38 C.F.R. § 4.40 requires that 
rating of disabilities of the musculoskeletal system reflect 
functional loss due to pain and reduced strength or 
endurance.  A part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.45, 4.59.  In 
DeLuca the Court emphasized that a VA rating examination must 
be conducted so as to portray adequately not only the 
identifiable anatomical damage, but also the functional loss 
experienced by the veteran.  As noted above, the Court 
specifically pointed out that such examinations must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45.  DeLuca specifically requires that the medical examiner 
should be asked to determine whether there is any weakened 
movement, excess fatigability, or incoordination attributable 
to the service-connected right knee disability; and, if 
feasible, these determinations should be expressed in terms 
of the degree of additional range of motion loss or 
ankylosis.  Additionally, the medical examiner should be 
asked to express an opinion on whether pain could 
significantly limit functional ability during flare-ups.  
This determination should also, if feasible, be portrayed in 
terms of the degree of additional range of motion loss or 
ankylosis.  

Finally, the Board notes there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law amends the scope 
of VA's notice and duty to assist.  

Based on the above, remand to ensure all contemporary medical 
evidence is associated with the claims file and to obtain an 
additional VA orthopedic examination is warranted to ensure a 
fully informed decision regarding the veteran's rating claim.  

Accordingly, the case is remanded to the RO for the following 
actions:

1.  The veteran should be asked to provide 
information about any sources of medical 
care or evaluation, VA or private 
(including surgical procedures not 
currently in the claims file), for his 
service-connected right knee disability.  
After obtaining any necessary 
authorizations, those records should be 
secured and incorporated into the claims 
file.  The RO should inform the veteran of 
any records it has been unsuccessful in 
obtaining and afford him and his 
representative opportunity to submit such 
records.

2.  Thereafter, the RO should schedule the 
veteran for a VA orthopedic examination 
for the purpose of determining the nature 
and severity of his service-connected 
right knee disability.  The claims file 
and a copy of this remand must be made 
available to the examiner for review prior 
to the examination.

The examiner should comment on the 
presence and degree, or absence of, any 
right knee subluxation or instability 
and, if present, provide an opinion as to 
whether such manifestations are best 
characterized as mild, moderate or severe 
in degree.

The examiner should describe, in degrees 
of excursion, the active ranges of right 
knee motion demonstrated on examination.

The examiner should identify the presence 
and degree of, or absence of the 
following:  muscle atrophy; changes in 
condition of the skin indicative of 
disuse; weakness; incoordination; 
temperature changes; bone deformities; 
or, any other objective manifestation 
that would demonstrate disuse or 
functional impairment due to pain 
attributable to the right knee.  

The examiner is requested to:  
(1) express an opinion as to whether pain 
significantly limits the veteran's 
functional ability of the during flare-
ups, or when the joint is used repeatedly 
over a period of time, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to pain on use or during flare-ups; 
(2) determine whether as a result of the 
service-connected disability the veteran 
exhibits any weakened movement, excess 
fatigability or incoordination, and 
express these determinations, if 
feasible, in terms of the additional loss 
or range of motion resulting.  

If the severity of any manifestations can 
not be quantified, the examiner should so 
indicate.  

3.  The RO must thereafter review the 
claims file and otherwise ensure that all 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

4.  Thereafter, the RO should re-
adjudicate this claim with regard to all 
pertinent diagnostic codes and 
regulations.  In addition, the RO's 
attention is directed to the issue of 
whether referral for consideration of an 
extraschedular rating for the veteran's 
left knee disability is appropriate under 
the provisions of 38 C.F.R. § 3.321(b)(1) 
(2000).  Should submission under 38 C.F.R. 
§ 3.321(b)(1) be deemed unwarranted, the 
reasons for this decision should be set 
forth in detail.  

5.  If the decision remains adverse to the 
veteran, the RO should provide him and his 
representative with a supplemental 
statement of the case, which must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. M. Daley
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


